Citation Nr: 1021698	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-39 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back condition.

2.  Entitlement to service connection for service connection 
for a back disorder.

3.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Veteran represented by:	Charles Stalnaker, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to June 
1972.

In a July 1986 rating decision issued in August 1986, the 
Veteran's original claim for service connection for a back 
condition was denied.  The Veteran did not appeal this 
decision. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision in which the RO 
denied service connection for a right ankle disorder and 
reopened and denied service connection for a back disorder.  

In March 2010, the Veteran testified during a Central Office 
(CO) hearing at the Board before the undersigned Acting 
Veterans Law Judge, in Washington, DC; a copy of the hearing 
transcript is associated with the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Here, the Board finds that the Veteran is seeking service 
connection for the same disability (lumbosacral strain also 
claimed as a back condition) as that for which service 
connection originally was denied in a July 1986 rating 
decision.  Thus, new and material evidence is required to 
reopen the previously-denied claim for service connection for 
a back condition.  As the Board must first decide whether new 
and material evidence has been received to reopen the claim 
for service connection before it can address the matter on 
the merits-and in light of the Board's favorable action on 
the Veteran's petition to reopen the claim-the Board has 
characterized this part of the appeal as encompassing the 
first two issues listed on the title page.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for back and 
right ankle disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  An unappealed July 1986 rating decision, in part, denied 
service connection for a back condition.

2.  The evidence associated with the claims file since the 
July1986 rating decision includes evidence that is not 
cumulative or redundant of evidence of record at the time of 
the July 1986 rating decision and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a back disorder.


CONCLUSIONS OF LAW

1.  The July 1986 rating decision, denying service connection 
for a back condition, is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2009).

2.  As evidence received since the July 1986 rating decision 
is new and material, the criteria for reopening the Veteran's 
claim for service connection for a back condition are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Specific 
to requests to reopen a previously-denied claim for service 
connection, VA must provide notice that describes the basis 
for the previous denial, as well as the reopening criteria 
and the criteria for establishing the underlying claim for 
service connection found to be unsubstantiated in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Given the Board's favorable disposition of the petition to 
reopen the Veteran's previously-denied claim for service 
connection for a back condition, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the appeal with regard to this issue have been 
accomplished.

II. Petition to Reopen

In a July 1986 rating decision, the RO, in pertinent part, 
denied the Veteran's original claim for entitlement to 
service connection for a back condition, finding that a back 
condition was not shown by the evidence of record.  In a 
letter dated in August 1986, the RO gave notice of the denial 
and informed the Veteran of his appellate rights.  The 
Veteran did not file a notice of disagreement to this rating 
decision; therefore, it became final as to the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.1103. 

Here, the Veteran's petition to reopen the previously-denied 
claim for service connection for a back condition was 
received by VA in July 2006.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly-received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial was the July 1986 
rating decision issued in August 1986.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).  But see Duran v. Brown, 7 Vet. App. 
216, 220 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

Because the basis of the prior final denial in July 1986 was 
that there was no evidence of a back condition, in this case, 
the new and material must show that the Veteran has a back 
disorder and that such disorder is linked to service.    

In support of his claim to reopen, the Veteran alleges that 
his current back disorder is the result of lifting heavy 
bombs while stationed on the USS Forrestal, during a fire on 
July 29, 1967, that was aggravated by an in-service motor 
vehicle accident (MVA) in 1971.  He submitted copies of 
private medical records including a February 2005 magnetic 
resonance imaging (MRI) of the lumbar spine showing multi-
level degenerative joint disease and a March 2009 computed 
tomography (CT) scan of the lumbar spine also showing 
degenerative disc disease.  Thus, resolving any doubt in the 
Veteran's favor, the Board does find that there now is 
medical evidence showing a current back disorder and the 
Veteran's testimony suggests that it may be due to an 
injury(ies) sustained on the USS Forrestal in July 1967 
and/or in a 1971 MVA.  The Board finds that this additional 
evidence is neither cumulative nor duplicative of evidence 
previously of record nor was it previously considered by 
agency adjudicators, and as such it is "new."  The new 
evidence now includes treatment for complaints of 
degenerative joint and disc disease of the lumbar spine and 
the Veteran's testimony and statements that links his back 
disorder to service, i.e., relates to a fact that may provide 
a reasonable possibility of substantiating the claim as it 
bears directly and substantially upon the specific matter 
under consideration and must be considered in order to decide 
the merits of the claim.  Accordingly, the Board concludes 
that the criteria for reopening service connection for a back 
condition are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

As new and material evidence sufficient to reopen a claim for 
service connection for a back condition has been received, to 
this limited extent, the appeal is granted.


REMAND

In view of the Board's decision to reopen the Veteran's claim 
for service connection for a back disorder, VA again should 
consider the claim on the merits, in the first instance, to 
avoid any prejudice to the appellant.  The Board also finds 
that additional action on this claim and his claim for 
service connection for a right ankle disorder is warranted, 
especially in light of the fact that the Veteran testified 
that there is existing post-service medical evidence, which 
has not been reviewed.  

In this regard, the Board notes that the claims file contains 
a copy of an August 1993 Social Security Administration (SSA) 
decision, granting SSA disability benefits and indicating 
that the Veteran had been treated for a back injury sustained 
in a car accident.  While SSA records are not controlling for 
VA determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice 
of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  
Thus, the Board finds that VA should obtain and associate 
with the claims file copies of any SSA disability 
determination and all medical records underlying any such 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

Similarly, during the CO hearing, the Veteran's attorney 
indicated that he had ordered private treatment records that 
had not yet been received.  Also, the Veteran testified that 
he was scheduled for additional back surgery the following 
month.  The claims file currently contains records from the 
Mary Washington Hospital dated from January 2004 through 
January 2009; records from the Veteran's treating internist, 
P. J. McM., M.D., dated from August 27, 2002 to March 2, 
2005; records from the Rappahanock Foot and Ankle Specialists 
dated from March 9, 2005 to July 8, 2005; and records from 
the Virginia Intervention Spine Associates dated from 
February 3, 2009 to May 4, 2009.  When VA is put on notice of 
the existence of private medical records, VA must attempt to 
obtain those records before proceeding with the appeal.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak, 
2 Vet. App. at 372-73.  Hence, on remand, VA should request 
that the Veteran identify and provide authorization to enable 
it to obtain additional private medical records. 

The Veteran also testified that there were additional VA 
treatment records.  Only selected VA medical records have 
been associated with the claims file.  It contains VA medical 
records from the Richmond, Virginia VA Medical Center (VAMC) 
and the Fredericksburg, Virginia VA outpatient clinic dated 
from April 13, 2000 to June 22, 2001 and from June 24, 2008 
to July 9, 2008.  The record also contains selected records 
from the Fitzsimons Army Medical Center in Colorado, the 
DeWitt Army Hospital in Ft. Belvoir, Virginia, the Acute 
Minor Illness Clinic at the Naval Hospital in Quantico, 
Virginia, and the Jacksonville, Naval Regional Medical Center 
in Florida.  The Board emphasizes that records generated by 
VA and service department facilities that may have an impact 
on the adjudication of a claim are considered constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Murincsak, 2 Vet. App. at 372-73.  Hence, on 
remand, the VA must obtain all outstanding pertinent medical 
records from the above VA facilities and any service 
department facility identified by the Veteran, following the 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal facilities.

Moreover, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The threshold set forth in McLendon is very low, and may be 
satisfied by equivocal or non-specific medical evidence of a 
nexus or credible evidence of continuity of symptomatology 
which is capable of lay observation.  McLendon, 20 Vet. App. 
at 83-86.

At his March 2010 CO hearing, not only did the Veteran 
testify that he injured his back during combat operations on 
the USS Forrestal in July 1967 and/or in an August 1971 MVA, 
but he also indicated that he injured his right ankle in 1970 
or 1971 jumping onto the top of airplanes and then jumping 
off them onto concrete and steel flight decks while servicing 
the airplanes.  He stated that he would go to sick bay and 
that they would give him pain killers for his pain, which 
would last until the next time he had flight operations; and 
that both his back and ankle pain continued to worsen to the 
point that he finally sought formal treatment for them in the 
1980s.  While the Veteran is not competent to provide a 
medical diagnosis as to what, if any, disability that may 
have had its onset in service, he is competent to describe 
the symptoms he experienced, which he has done.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (noting 
that a layperson "is competent to provide information 
regarding visible, or otherwise observable, symptoms of 
disability").  Given the low threshold established in 
McLendon, this lay evidence provides an indication that the 
Veteran's current back and right ankle disorders may have 
begun before he left the military in 1972.  Accordingly, his 
claims must be remanded in order to obtain a medical 
examination and nexus opinion.  McLendon, 20 Vet. App. at 81.

The Veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of his claims for service connection (as the claims 
will be based on the evidence of record).  38 C.F.R. § 3.655 
(2009). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Richmond VAMC and the 
Fredericksburg VA outpatient clinic prior 
to April 13, 2000, between June 22, 2001 
and June 24, 2008, and since July 9, 
2008.  All records and/or responses 
received should be associated with the 
claims file.

2.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted 
or obtained in support of any claim for 
disability/supplemental income benefits 
from SSA.  If records are unavailable, 
SSA should so indicate.  If unsuccessful, 
the Veteran and his attorney should be 
accorded the opportunity to furnish such 
records directly to VA.  All 
records/responses received should be 
associated with the claims file.

3.  Send to the Veteran and his attorney 
a letter requesting that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  Specifically 
request that the Veteran identify 
healthcare providers who have treated him 
for back and right ankle pain/disorders 
and ask him to provide authorization to 
enable VA to obtain all pertinent 
records, to include radiological studies.  
The letter should also clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

4.  Assist the Veteran in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, arrange for him to 
undergo a VA orthopedic examination, at 
an appropriate VA medical facility, to 
determine the nature and etiology of any 
current back and right ankle disorders.
 
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions. All appropriate tests (to 
include x-rays, as necessary) and studies 
should be accomplished (with all findings 
made available to the examiner prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

Based on examination findings, medical 
principles, and historical records, 
including available service treatment 
records, the examiner should identify any 
current back and right ankle disorders 
found on examination.  For each such 
diagnosed disorder, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any such 
disorder had its onset or was aggravated 
during the Veteran's active duty, to 
include due to (1) lifting bombs during 
the July 1967 USS Forrestal fire, (2) an 
August 1971 MVA, and (3) duties 
coincident with servicing aircraft on 
flight decks while in the Navy, or is 
otherwise related to service.  If any 
back or right ankle disorder is 
determined to be due to an in-service 
injury, the examiner should comment on 
whether such injury was a precipitating 
factor to the Veteran's rheumatoid 
arthritis.  

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should expressly indicate this and 
provide a supporting rationale as to why 
an opinion cannot be made without 
resorting to speculation.  

6.  If the Veteran fails to report to any 
scheduled examination, obtain and 
associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the Veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the claims remaining on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran 
and his attorney an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


